Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.1 Page 1 of 35



                  UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MICHIGAN
                          Southern Division

TROY WILLIAM TINGLEY

                  Plaintiff,
                                          Case No. 1:20-cv-00094

Vs                                        Honorable

STATE OF MIGHIGAN,
MICHIGAN DEPARTMENT OF HEALTH
AND HUMAN SERVICES (MDHHS),
ROBERT GORDON, HERMAN
McCALL, JOOYEUN CHANG,
KENT COUNTY DEPARTMENT OF HEALTH AND
HUMAN SERVICES, TRACEY FOUNTAIN,
SAVATOR SELDEN-JOHNSON, SCOTT ORR,
NYELA BOLDEN, JEREMY NOVASAD,
CINDY L. SHACKLETON, KERI DESMARAIS,
DANIEL KUCHAN, NICOLE LUSTER,
SHELBIE WILLIAMS,
YWCA WEST CENTRAL MICHIGAN,
TOM COTTRELL and RUTHIE PAULSON

                  Defendants


CHRISTOPHER M. WIRTH (P70174)
Attorney for Plaintiff
CORE LEGAL PLC
250 Monroe Avenue NW, Suite 400
Grand Rapids, MI 49503
D: (616) 855-2145
F: (616) 879-0400
CWirth@CoreLegalPLC.com


                    COMPLAINT AND JURY DEMAND




                                    1
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.2 Page 2 of 35



                                      COMPLAINT

Plaintiff states:

                             JURISDICTION AND VENUE

    1. This action arises under 42 U.S.C. § 1983. Jurisdiction is conferred by 28 U.S.C.

§ 1331 and 28 U.S.C. § 1343.

    2. All of the parties are located in the State of Michigan and within the Federal

Court’s Western District of Michigan, Southern Division. The acts complained of arose

in the Western District of Michigan, in the counties of Kent and Ingham. Venue in the

Western District, Southern Division is proper pursuant to 28 U.S.C. § 1391 and local

court rule.

                                       PLAINTIFF

    3. Plaintiff TROY WILLIAM TINGLEY is the legal parent of two minor children

and a United States citizen residing in the Township of Ada, Michigan, County of Kent.

    4. Plaintiff is the legal father of a son (date of birth 07/08/2003) and a daughter (date

of birth 05/08/2007).

    5. Plaintiff and the children’s mother divorced in 2010 and are subject to custody,

parenting time and child support orders regarding these children in Case Number 13-

05831-DM, 17th Circuit Court for the County of Kent, before the Honorable Kathleen

Feeney (the “Custody Case”).

    6. At all times relevant to this lawsuit, Plaintiff and the children’s mother have

shared joint custody of the children, and Plaintiff has had an order of parenting time

pursuant to which the children were in his care approximately 40-percent of the time.

Since August of 2018, his son has been in his care 100-percent of the time.



                                             2
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.3 Page 3 of 35



   7. Plaintiff was deprived of his rights, privileges or immunities secured by the

Constitution or laws of the United States due to the conduct of the Defendants.

   8. Plaintiff had and has a fundamental, Constitutional right to make decisions

concerning the care, custody, and control of his children. Meyer v Nebraska, 262 US 390,

399-400; 43 S Ct 625; 67 L Ed 1042 (1923). The right to parent one’s children is

“essential to the orderly pursuit of happiness by free men,” Id at 399, and “is perhaps the

oldest of the fundamental liberty interests,” Troxel v Granville, 530 US 57, 65; 120 S Ct

2054; 147 L Ed 2d 49 (2000). The right is an expression of the importance of the familial

relationship and “stems from the emotional attachments that derive from the intimacy of

daily association” between child and parent. Smith v Org of Foster Families for Equality

& Reform, 431 US 816, 844; 97 S Ct 2094; 53 L Ed 2d 14 (1977).”

   9. Further Plaintiff had and has a fundamental, Constitutional right to free speech

and assembly. U.S. Const. amend. 1.

   10. Plaintiff had and has a fundamental, Constitutional right to be free from search

and seizure. U.S. Const. amend. 4.

   11. Plaintiff had and has a fundamental, Constitutional right to be free from self-

incrimination. U.S. Const. amend. 5.

   12. Plaintiff had and has a fundamental, Constitutional right to fair and equal

treatment guaranteed and protected by the Equal Protection Clause of the Fourteenth

Amendment. U.S. Const. amend. 14.

   13. Plaintiff was deprived of all of the foregoing rights by Defendants.

   14. Plaintiff was deprived by Defendants of his rights protected in the substantive

component of the Due Process Clause of the Fourteenth Amendment.



                                            3
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.4 Page 4 of 35



                                     DEFENDANTS

   15. The term “Defendant” or “Defendants” refers to all Defendants named herein

jointly and severally.

   16. Upon information and belief, each of the Defendants are responsible, negligently,

intentionally and/or in some actionable manner, for the events and happenings referred to

herein, and caused and continue to cause injuries and damages legally thereby to

Plaintiff, as alleged, either through each Defendant's own conduct or through the conduct

of their agents, servants or employees, or due to the ownership, maintenance or control of

the instrumentality causing injury, or in some other actionable manner.

   17. Defendant STATE OF MICHIGAN is sued in its capacity of operating the

Michigan Department of Health and Human Services (“MDHHS”). At all times relevant

hereto, Defendant State of Michigan is sued in its capacity as manager of the agency

tasked with assuring that all services and programs operate in conformity with

constitutional, statutory, and regulatory requirements.

   18. Defendant MICHIGAN DEPARTMENT OF HEALTH AND HUMAN

SERVICES is sued in its capacity as the agency tasked with assuring that all services and

programs operate in conformity with constitutional, statutory, and regulatory

requirements.

   19. Defendant ROBERT GORDON is or was the Director of MDHHS and is sued in

his official capacity. Director Gordon is responsible for administering all MDHHS

programs and assuring that all services and programs operate in conformity with

constitutional, statutory, and regulatory requirements. Director Gordon maintains or




                                             4
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.5 Page 5 of 35



maintained his principal office at the MDHHS, 235 S. Grand Avenue, Lansing, Michigan

48909, County of Ingham.

   20. Defendant HERMAN McCALL is or was the Executive Director of the Michigan

Children’s Services Agency. Dr. McCall is sued in his official capacity. Dr. McCall

reports or reported directly to the director of MDHHS and has or had overall operational

responsibility for Michigan’s Children’s Services Agency. Dr. McCall maintains or

maintained his principal office at the MDHHS, 235 S. Grand Avenue, Lansing, Michigan

48909, County of Ingham.

   21. Defendant JOOYEUN CHANG is the senior deputy director of the Children's

Services Agency at the Michigan Department of Health and Human Services. Deputy

Director Chang is sued in her official capacity. Deputy Director Chang reports directly to

the executive director of MDHHS and has overall operational responsibility for

Michigan’s Children’s Services Agency. Deputy Director Chang maintains her principal

office at the MDHHS, 235 S. Grand Avenue, Lansing, Michigan 48909, County of

Ingham.

   22. Defendant TRACEY FOUNTAIN is or was the Director of Kent County -

MDHHS. Kent County – MDHHS is a governmental subdivision of the MDHHS located

in the County of Kent, State of Michigan. Director Fountain is sued in her professional

capacity. Director Fountain reports directly to Deputy Director Chang and has overall

operational responsibility for Kent County – MDHHS. Director Fountain maintains her

principal office at Kent County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand

Rapids, MI 49507, County of Kent.




                                            5
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.6 Page 6 of 35



   23. Defendant SAVATOR SELDEN-JOHNSON is or was the Child Welfare Director

for Kent County - MDHHS. Director Selden-Johnson is sued in her individual and

professional capacity. Director Selden-Johnson reports directly to Director Fountain and

has day-to-day management responsibility for Kent County – MDHHS Child Welfare.

Director Selden-Johnson maintains her principal office at Kent County – MDHHS, 121

Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   24. Defendant SCOTT ORR is Supervisor of Child Protective Services for the Kent

County – MDHHS. Supervisor Orr is sued in his individual and professional capacity.

Supervisor Orr reports directly to Director Selden-Johnson and has day-to-day

supervision responsibility for the Child Protective Services division of the Kent County –

MDHHS. Supervisor Orr maintains his principal office at Kent County – MDHHS, 121

Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   25. Defendant NYELA BOLDEN is a Kent County – MDHHS Child Protective

Services Ongoing Supervisor.       Supervisor Bolden is sued in her individual and

professional capacity. Supervisor Bolden reports directly to Supervisor Orr and is or was

a supervisor responsible for the supervision of Defendant Daniel Kuchan. Supervisor

Bolden maintains her principal office at Kent County – MDHHS, 121 Franklin Street,

S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   26. Defendant JEREMY NOVASAD is a Kent County – MDHHS Child Protective

Services Ongoing Supervisor.      Supervisor Novasad is sued in his individual and

professional capacity. Supervisor Novasad reports directly to Supervisor Orr and is or

was a supervisor responsible for the supervision of Defendant Daniel Kuchan. Supervisor




                                            6
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.7 Page 7 of 35



Novasad maintains his principal office at Kent County – MDHHS, 121 Franklin Street,

S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   27. Defendant MATT KUZMA is a Kent County – MDHHS Child Protective

Services Ongoing Supervisor.       Supervisor Kuzma is sued in his individual and

professional capacity. Supervisor Kuzma reports directly to Supervisor Orr and is or was

a supervisor who was directly responsible for the supervision of Defendant Nicole Luster.

Supervisor Kuzma maintains his principal office at Kent County – MDHHS, 121

Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   28. Defendant CINDY L. SHACKLETON is a Kent County – MDHHS Child

Protective Services Ongoing Supervisor. Supervisor Shackleton is sued in her individual

and professional capacity. Supervisor Shackleton reports directly to Supervisor Orr and is

or was a supervisor who was directly responsible for the supervision of Defendant Nicole

Luster. Supervisor Shackleton maintains her principal office at Kent County – MDHHS,

121 Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   29. Defendant KERI DESMARAIS is a Kent County – MDHHS Child Protective

Services Ongoing Supervisor.      Supervisor Desmarais is sued in her individual and

professional capacity. Supervisor Desmarais reports directly to Supervisor Orr and is or

was a supervisor who was directly responsible for the supervision of Defendants Nicole

Luster and Shelbie Williams. Supervisor Desmarais maintains her principal office at Kent

County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507,

County of Kent.

   30. Defendant DANIEL KUCHAN is a Child Protective Services caseworker for the

Kent County – MDHHS. Mr. Kuchan is sued in his individual and professional capacity.



                                            7
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.8 Page 8 of 35



Mr. Kuchan was or is a caseworker for the Kent County – MDHHS. Mr. Kuchan

maintains his principal office at Kent County – MDHHS, 121 Franklin Street, S.E., Suite

200, Grand Rapids, MI 49507, County of Kent.

   31. Defendant NICOLE LUSTER is or was a Child Protective Services caseworker

for the Kent County – MDHHS. Ms. Luster is sued in her individual and professional

capacity. At all times relevant to this action, Ms. Luster maintained her principal office

at Kent County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand Rapids, MI

49507, County of Kent.

   32. Defendant SHELBIE WILLIAMS is a Child Protective Services caseworker for

the Kent County – MDHHS. Ms. Williams is sued in her individual and professional

capacity. Ms. Williams was or is a caseworker for the Kent County – MDHHS. Ms.

Williams maintains her principal office at Kent County – MDHHS, 121 Franklin Street,

S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

   33. Defendant YWCA WEST CENTRAL MICHIGAN is an agent and/or contractor

of MDHHS or Kent County - MDHHS who acted as its agent in connection with the

circumstances of this lawsuit. The agent maintains its principal office at 25 Sheldon

Boulevard, SE, Grand Rapids, MI 49503, County of Kent.

   34. Defendant TOM COTTRELL is the Chief Programming Officer for Defendant

YWCA West Central Michigan and is or was a supervisor who was directly responsible

for the supervision of Defendant Ruthie Paulson. Mr. Cottrell is sued in his individual

and professional capacity. Mr. Cottrell maintains his principal office at 25 Sheldon

Boulevard, SE, Grand Rapids, MI 49503, County of Kent.




                                            8
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.9 Page 9 of 35



   35. Defendant RUTHIE PAULSON is the Safe Connections Program Manager for

Defendant YWCA West Central Michigan. Ms. Paulson is sued in her individual and

professional capacity.   Ms. Paulson maintains her principal office at 25 Sheldon

Boulevard, SE, Grand Rapids, MI 49503, County of Kent.

   36. Defendant JOHN DOE I represents the employees of the State of Michigan or

Kent County who had additional supervisory or professional responsibilities for

Defendant Daniel Kuchan but are unknown to Plaintiff at this time. Plaintiff will amend

this complaint when such individuals are identified.

   37. Defendant JOHN DOE II represents the employees of the State of Michigan or

Kent County who had additional supervisory or professional responsibilities for

Defendant Nicole Luster but are unknown to Plaintiff at this time. Plaintiff will amend

this complaint when such individuals are identified.

   38. Defendant JOHN DOE III represents the employees of the State of Michigan or

Kent County who had additional supervisory or professional responsibilities for

Defendant Shelbie Williams but are unknown to Plaintiff at this time. Plaintiff will

amend this complaint when such individuals are identified.

   39. Defendant JOHN DOE IV represents all agencies and contractors of the State of

Michigan or Kent County who acted as agents of the State of Michigan or Kent County in

connection with the circumstances of this lawsuit but are unknown to Plaintiff at this

time. Plaintiff will amend this complaint when such individuals are identified.

   40. Defendant JOHN DOE V represents the employees of the State of Michigan or

Kent County who were executive staff for MDHHS or Kent County – MDHHS at any

time relevant to the allegations in this lawsuit but were subsequently replaced when the



                                            9
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.10 Page 10 of 35



 executive administration transferred from Governor Rick Snyder to Governor Gretchen

 Whitmer. Plaintiff will amend this complaint when such individuals are identified.

    41. The Defendants acted individually and jointly under color of law to deprive

 Plaintiff of his civil rights. Because they acted knowingly, recklessly and in disregard of

 well-established law, with no objectively reasonable basis for their actions, they do not

 have qualified immunity from damages under the standards set forth by the United States

 Supreme Court, the Sixth Circuit and this Court.

    42. The Defendants’ conduct is an ongoing series of acts and failures to act causing

 irreparable harm to Plaintiff.

                                           FACTS

    43. Each and every allegation of the Complaint is incorporated as if fully set forth

 herein.

    44. Child Protective Services in Kent County (“KCPS”), a division within Kent

 County – MDHHS, first opened an investigation involving these children in July 2013

 following a complaint that the children’s mother was using excessive discipline with their

 son, then 10-years old, and that the children witnessed an event of domestic assault

 between their mother and maternal grandfather.

    45. The investigation was closed and Kent County - MDHHS failed to substantiate

 the complaint.

    46. On or about November 27, 2015 a second investigation was opened by KCPS

 concerning the mother and the children.




                                             10
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.11 Page 11 of 35



    47. The investigation was in response to a disclosure by Plaintiff’s son, then 12-years

 old, that the mother had physically abused him by repeatedly striking him, including

 blows to the face.

    48. Plaintiff’s son was seen for his injuries -- which included bruising to his face, eye

 and arm -- by urgent care doctor, Linda VandenBosch, M.D. of Spectrum Health in

 Grand Rapids, Michigan.

    49. Dr. VandenBosch later testified in the Custody Case that the boy disclosed

 physical abuse by his mother consistent with his injuries.

    50. She further testified in the Custody Case that the child made such disclosures in

 the course of his medical treatment and that she did not identify any reason to believe his

 statement was false, coached or coerced, or inconsistent with his presenting injuries.

    51. She also testified that she reported the incident to Kent County -- MDHHS central

 intake as a mandatory reporter believing the boy had been the subject of non-accidental

 pediatric abuse.

    52. KCPS investigator Kaley Dzwonkowski was the initial on-call investigator. Ms.

 Dzwonkowski reported after meeting face-to-face with Plaintiff’s son that:

    “Various facial bruises were observed and were photographed. There was a bruise
    on his left cheek, a bruise under his right eye and a slight bruise/bump on his
    forehead. There was also a bruise on each arm. [The boy] was able to demonstrate
    an understanding of the forensic rule protocol through answering a series of sample
    questions correctly…[the boy] stated that the rules at his mom’s house are that he
    has to listen and he cannot be on the iphone after 9:30. If he breaks the rules his
    mom will hit him by punching, smacking or kicking him and the only time he feels
    safe at home is when he has company, however, after his company leaves, he has no
    idea what his mom is going to do with him…”

    “When asked allegation specific questions, [the boy] reported that on Thanksgiving
    he and his sister and mom were planning on going to his maternal aunt’s home and
    were waiting on their mom to finish getting ready and he and [his sister] were play-
    fighting. [His sister] hit him relatively hard and he started chasing after her. His

                                             11
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.12 Page 12 of 35



    mom got mad and started chasing after him because she thought he was going to hit
    her. [The boy] indicated that he jumped into his bed to keep himself safe and as he
    was jumping in the bed he hit his cheek on the bed post and then hid under the sheets
    and closed his eyes while his mom started beating on him. [The boy] stated that his
    mom told him to stay in his room and he and his sister started arguing again and his
    mom came at him again and he jumped back into bed and she was trapping him
    under his sheets. [The boy] stated that when he finally lifted his head up, his mom hit
    him in the eye with the bottom of her palm and his vision got blurry and she kept
    hitting and kicking him until she finally stopped. [The boy] stated that when they got
    to his aunt’s house, his mom blamed everything on him and stated that he lost control
    and she was trying to calm him down.”

    “[The boy] stated that his mom has attacked him in the past and it will sometimes
    happen out of nowhere. [The boy] reported that he is scared about her finding out
    that he told because his punishment generally gets worse whenever she finds out that
    he has told someone what she does to him. [The boy] indicated that he can sometimes
    speak with the school counselor [redacted], but his mom hit him the last time [the
    school counselor] called her. [The boy] stated his mom will also hit his sister, but not
    as often and not as hard. [The boy] reported that this past Sunday, his mom told him
    that she was going to ‘cut his throat and no one would know he was dead and she
    would let him slowly bleed out’ so he got scared and ran away to a neighbor down
    the street to call his dad. His dad did not answer the phone so he went back home and
    his [sic] [the boy] reported that the only person he feels safe with is his dad.”

    53. Ms. Dzwonkowski also interviewed the boy’s sister (Plaintiff’s daughter). She

 reported after meeting face-to-face with the sister that:

     “…[the sister] was able to demonstrate an understanding of the forensic rule
     protocol through answering a series of sample questions correctly…[The sister]
     reported that she did not know what she liked about her mom and dislikes when her
     mom hits them, calls them names and flips them off. [The sister] stated that her
     favorite thing about her dad is that he never spanks her or her brother and she does
     not have anything she dislikes about him. [The sister] reported that at her mom’s
     house she has to treat her with respect and she is not allowed to fight and when she
     gets in trouble, her mom will hurt her/spank her with her hand, belt or back of the
     brush, and/or call her names (fucker, motherfucker, bitch, cunt and asshole).”

     “[The sister] stated that at her dad’s she just has to respect him, do her chores and
     do her homework and if she breaks a rule her dad will only yell.”

     “When asked investigation specific questions, [The sister] stated that she
     accidentally hit [the boy] while they were play fighting and he started chasing her.
     Her mom ran after him because she thought that he was going to hurt her and he ran
     upstairs to his room and she ran into her mom’s room. [The sister] reported that
     [the boy] started covering his face and their mom kept hitting him. [The sister]
     indicated that [the boy] told their family what happened and their mom lied and

                                              12
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.13 Page 13 of 35



     blamed everything on him. [The sister] reported that their mom lies a lot and she has
     hit her before and left marks. [The sister] stated that she tells her dad whenever this
     happens and only feels safe at his house.”

    54. It is customary for an investigation to be transferred to an ongoing KCPS

 caseworker after the initial investigation by the on-call caseworker. This investigation

 was transferred from Ms. Dzwonkowski to Defendant Daniel Kuchan on or about

 November 30, 2015.

    55. Defendant Kuchan, together with a detective from the Kentwood Police

 Department, interviewed Plaintiff’s son at his school on December 1, 2015. Defendant

 Kuchan’s report of the boy’s statements were nearly identical to his disclosures to Ms.

 Dzwonkowski.

    56. On December 3, 2015, Defendant Kuchan, together again with the detective,

 interviewed Plaintiff’s daughter at her school.      Defendant Kuchan’s report of her

 statements were also nearly identical to her disclosures to Ms. Dzwonkowski.

    57. Defendant Kuchan also reported listening to a recording of a conversation

 Plaintiff’s daughter had in which she said “[mom is] saying if [I] do that, I’m going to

 cut your throat open…That’s what she is saying…I’m just scared…That’s why I want to

 stay with you…I don’t want you to tell [mom] cause I know it’ll get worse…Have you

 told [mom] about the other stuff…Ok good.”

    58. On December 4, 2015, Defendant Kuchan and his supervisor, Defendant Nyela

 Bolden, discussed the case and determined there was no need for the children to be

 removed from mother’s care, no need for mother’s parenting time with the children to be

 supervised, and no need for court involvement. Consequently, the children were forced to

 return home to their mother.



                                            13
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.14 Page 14 of 35



    59. Defendants Kuchan and Bolden took the position they did not like Plaintiff’s

 attitude, which was understandably vigilant given the degree of abuse his children were

 experiencing and Defendants’ repeated failures to protect his children.

    60. Rather than take action to protect the children from their mother’s continued

 abuse, Defendants Kuchan and Bolden requested that Plaintiff submit to a psychological

 examination.

    61. Plaintiff completed the examination on January 6, 2016.            The result of the

 psychological examination raised no concerns regarding his capacity to parent and

 reported normal mental health.

    62. Meanwhile, the Kentwood detective submitted the criminal investigation to the

 prosecuting authority for criminal charges.

    63. The Kent County Prosecutor’s Office charged the mother with Child Abuse in the

 3rd Degree, a 2-year felony under Michigan Codified Law 750.136b, Michigan Penal

 Code Act 328 of 1931 § 136b(5) and (6).

    64. On or about January 22, 2016, the mother was arrested in Big Rapids, Mecosta

 County, Michigan pursuant to the warrant issued for her arrest in the Kent County

 criminal child abuse case.

    65. Nevertheless, on or about March 2, 2016, Defendants Kuchan and Bolden decided

 to close the physical abuse investigation of the mother as unsubstantiated -- citing no

 preponderance of the evidence for physical abuse.

    66. Their decision was made even while the criminal case was still pending.

    67. Their decision was not reconciled with the photographs of the boy’s injuries.




                                               14
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.15 Page 15 of 35



    68. Their decision was not reconciled with the boy’s statements to Dr. VandenBosch,

 the treating physician. Indeed, no one from Kent County – MDHHS even spoke with Dr.

 VandenBosch.

    69. Their decision was not reconciled with the children’s statements to the initial

 KCPS investigator, Kaley Dzwonkowski.

    70. Their decision was not reconciled with the children’s statements to the detective

 on the criminal case.

    71. Their decision was not reconciled with the disclosures of mother’s frequent

 assaults on Plaintiff during their marriage – in front of both children -- including

 scratching Plaintiff, throwing things, breaking things and verbally attacking him with

 profanity.

    72. As a direct consequence of Defendants Kuchan’s and Bolden’s reckless and/or

 knowing failure to exercise reasonable professional judgment, the Kent County

 Prosecutor’s Office stipulated to entry of an order of nolle proseque in the criminal case.

    73. The explanation provided to Plaintiff by the assistant prosecuting attorney on the

 criminal case, Kevin Bramble, was that it would be difficult to obtain a criminal jury

 conviction once defense counsel learned there was a record of Kent County - MDHHS

 failing to substantiate by preponderance of the evidence in its investigation of the mother;

 a lower burden of proof than that which would be required for the jury to return a

 criminal conviction.

    74. In the meantime, Kent County - MDHHS was assisting the mother with referrals

 to Legal Aid of Western Michigan to provide free legal services in her battle against




                                             15
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.16 Page 16 of 35



 Plaintiff in the custody case; despite the fact that the mother already had private retained

 counsel to assist her.

    75. On or about April 22, 2016, Defendants Kuchan and Bolden discriminated against

 Plaintiff based upon disliking his vigilance and personality.

    76. After brushing aside the investigation against the mother, Defendants Kuchan and

 Bolden improperly substantiated Plaintiff for mental injury and threatened harm to both

 children.

    77. The substantiation was made without satisfying any statutory or MDHHS policy

 basis for such substantiation, without rational basis and recklessly and/or knowingly

 violated clearly established laws and legal standards.

    78. Federal and state law, and MDHHS policy sets forth specific protections and a

 specific definition and requirement for substantiating a parent for mental injury and

 threatened harm to a child.

    79. These requirements include diagnosis by a mental health professional of an actual

 mental health condition of the child(ren) that can be linked to the direct actions of the

 parent(s).

    80. Defendants Kuchan, Bolden and Luster deprived Plaintiff of due process by

 subverting the role of licensed Michigan mental health professionals by taking upon

 themselves the task of the mental health diagnosis and causation determination. Their

 determination was based solely on their dislike of Plaintiff.

    81. As a result, Plaintiff was placed on Michigan’s statewide Child Abuse and

 Neglect Central Registry by Defendants Kuchan and Bolden without rational basis and

 recklessly and/or knowingly violated clearly established laws and legal standards.



                                              16
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.17 Page 17 of 35



    82. Defendant Jeremy Novasad then took over the review of the investigation and

 supervision on Defendant Kuchan.

    83. Defendant Novasad failed to act or correct the investigation, and failed to act

 upon Plaintiff’s request for an expunction.

    84. The case was then transferred to KCPS caseworker Defendant Nicole Luster for

 ongoing services.

    85. The case and their dislike of Plaintiff was discussed internally among Defendants

 Kuchan, Bolden, Novasad, Shackleton and Luster.

    86. Defendant Luster also failed to act or correct the investigation, and failed to act

 upon Plaintiff’s request for an expunction.

    87. Plaintiff requested an administrative law proceeding to challenge the

 substantiation of mental injury and threatened harm, and to expunge the matter.

    88. The Michigan Attorney General’s office became involved, reviewed the case

 materials, and advised Kent County - MDHHS to stipulate to the expunction.

    89. Kent County - MDHHS withdrew the substantiation and granted the expunction;

 but only after the involvement of the Attorney General’s office.

    90. Plaintiff also contacted the Michigan Office of Children’s Ombudsman

 (“Ombudsman”).

    91. The Ombudsman independently investigates complaints about children involved

 with MDHHS.

    92. The Ombudsman agreed with Plaintiff that Defendants Kuchan, Bolden,

 Shackleton, Novasad and Luster had wrongfully substantiated Plaintiff for mental injury

 and threatened harm to the children.



                                               17
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.18 Page 18 of 35



    93. On or about April 12, 2017, Plaintiff filed a motion in the Custody Case and

 served it upon the mother on April 13, 2017, trying to protect his children.

    94. Not coincidentally, the very next day KCPS “received” a complaint alleging

 Plaintiff had abused his son.

    95. The case was again assigned to Defendant Luster notwithstanding her record of

 case investigation and other concerns known to Defendants.

    96. Defendant Luster and her supervisors Defendants Kuzma and Shackleton

 immediately substantiated Plaintiff for physical abuse of the boy, without following

 MDHHS policy for such substantiation, and without rational basis. In so doing, they

 recklessly and/or knowingly violated clearly established laws and legal standards.

    97. The substantiation inappropriately contained and focused on allegations that were

 expunged from the previous investigation; manufactured by the children’s mother; and

 failed to follow-up with collateral contacts identified by the children and Plaintiff as is

 required by MDHHS policy.

    98. Defendants Luster, Kuzma and Shackleton placed Plaintiff on Central Registry

 for a second time.

    99. A child welfare petition was then authored by Defendant Luster and approved by

 Defendants Kuzma and Shackleton relying on the false and misleading representations of

 Defendants and the mother, and failures to follow established laws and legal standards.

    100.         Defendants Kent County – MDHHS, Luster, Kuzma and Shackleton then

 presented the petition to the 17th Circuit Court referee “on inquiry” without a probable

 cause hearing and preliminary examination as to removal; despite their knowledge that




                                             18
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.19 Page 19 of 35



 Plaintiff had joint custody and a parenting time plan that placed his children in his care

 approximately 40-percent of the time.

       101.        Predictably, the result was the removal of the children from Plaintiff’s care

 on or about May 5, 2017 without a “hearing on his fitness as a parent before his children

 were taken from him”.1

       102.        At the request of Defendants Luster, Shackleton and Kuzma, the

 Plaintiff’s parenting time with his children was ordered to be supervised by an agency

 under a contract with Kent County – MDHHS; specifically, Defendant YWCA West

 Central Michigan.

       103.        The request was made without any valid statutory or MDHHS policy

 basis.

       104.        In the 5-months from May 5, 2017 until October 12, 2017, Defendants

 only allowed Plaintiff to see his children for 2-hours each week, and “supervised” by

 Defendants YWCA West Central Michigan and Paulson.

       105.        Defendants YWCA West Central Michigan, Paulson, Luster, Shackleton

 and Kuzma, individually and in concert, arbitrarily and capriciously established their own

 “rules” regarding Plaintiff’s parenting time without any basis in law or MDHHS policy.

       106.        Further, such parenting time “rules” were not communicated to Plaintiff in

 advance of his parenting times.

       107.        Through the parenting time “rules”, Defendants YWCA West Central

 Michigan, Paulson, Luster, Shackleton and Kuzma -- under color of law -- subjected

 Plaintiff to unreasonable searches and seizures, as well as unreasonable restrictions on his



 1
     Stanley v Illinois, 405 U.S. 645, 649 (1972).
                                                19
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.20 Page 20 of 35



 communication and assembly with his children in violation of his 1st and 4th amendment

 rights.

     108.       Defendants YWCA West Central Michigan, Paulson, Luster, Shackleton

 and Kuzma, repeatedly reported false information, inconsistent information, obstructed

 legal proceedings, failed to comply with orders and requests from the trial court, failed to

 offer appropriate services, and/or acted in concert to sabotage Plaintiff in the proceedings.

     109.       Plaintiff reported such acts to and met with Defendant Tom Cottrell of the

 YWCA.

     110.       Defendant Cottrell failed to correct the acts and was complicit in the

 continuing violations by Defendants YWCA West Central Michigan and Paulson.

     111.       After enduring 5-months of Defendants’ harassment and violations the

 case against Plaintiff was withdrawn by the assistant Kent County Prosecutor

 representing Kent County -- MDHHS.

     112.       Once again, Plaintiff requested an administrative law proceeding to

 challenge this second substantiation by Kent County – MDHHS and expunge the matter.

     113.       Once again, the expunction was granted upon review and the

 substantiation was removed.

     114.       All the while, Defendants knew, or were in a position to know, of

 concerns regarding Defendant Luster’s past work in Kent County – MDHHS.

     115.       Further, Defendants knew, or were in a position to know, of concerns

 regarding Defendant Luster’s past employment in and outside of MDHHS.

     116.       And, Defendants knew, or were in a position to know, of concerns

 regarding Defendant Luster’s investigations and case handling of other families.



                                              20
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.21 Page 21 of 35



    117.        Defendant’s knowledge should have resulted in Defendant Luster never

 being empowered by the Defendants to deprive Plaintiff of his Constitutional rights.

    118.        The Defendants knowledge is summarized, in part, in an MDHHS internal

 investigation report of Defendant Luster that is more than 438-pages long.

    119.        The investigation report concluded multiple incidences of wrongdoing by

 Defendant Luster before, during and after her employment with MDHHS and

 involvement with Plaintiff’s family.

    120.        Defendants Fountain, Selden-Johnson, Orr, Bolden, Kuzma, Desmarais

 and Shackleton continue to allow Kent County – MDHHS to retaliate against Plaintiff for

 what amounts to simply disliking him and his perseverance.

    121.        On or about June 20, 2019 KCPS received a “referral” alleging improper

 supervision of the children by Plaintiff.

    122.        On July 20, 2019, Defendants Shelbie Williams, Keri Desmarais and Kent

 County -- MDHHS concluded an investigation and again substantiated Plaintiff for child

 abuse contrary to MDHHS policy, and without rational basis and recklessly and/or

 knowingly violated clearly established laws and legal standards.

    123.        The substantiation again inappropriately contained and focused on

 allegations that were expunged from the previous investigations.

    124.        The investigation again lacked follow-up with collateral contacts

 identified by the children and Plaintiff.

    125.        The investigation again ignored investigatory laws and policies, including

 the threat that Plaintiff would be substantiated and have his children removed from his

 care if he refused a drug screen (without a warrant or court order).



                                             21
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.22 Page 22 of 35



     126.        Defendants placed Plaintiff on Central Registry for a third time without

 rational basis and recklessly and/or knowingly violated clearly established laws and legal

 standards.

     127.        Again, Plaintiff sought an expunction of the substantiation and Central

 Registry placement.

     128.        And again, it was determined there was no preponderance of the evidence

 for the substantiation.

     129.        For a third time Plaintiff was removed from Central Registry and the

 substantiation expunged but only as a result of his diligence in defending his civil rights.

     130.        Defendants blamed the MDHHS MiSACWIS records system as being part

 of the reason for the continuing violations of Plaintiff’s civil rights.

     131.        However, Defendants knew or were in a position to know that

 MiSACWIS was insufficient to safeguard the civil rights of Michigan parents, including

 Plaintiff.

     132.        Defendants MDHHS, Gordon, McCall, and Cheung had and have an

 ongoing, supervisory duty over Kent County - MDHHS and the proper operations of

 MiSACWIS in their roles as the executive staff and custodians of MDHHS.

     133.        This duty is placed upon them to guarantee policies, systems and practices

 that will safeguard Plaintiff’s civil rights and the civil rights of all parents in Michigan.

     134.        Defendants MDHHS, Gordon, McCall and Cheung recklessly and/or

 knowingly violated provisions of federal statutes that are unambiguous, intended to

 protect families and children, and mandatory, as well as the state laws and manuals that

 implement the federal requirements and provide a presumptively constitutional plan that



                                               22
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.23 Page 23 of 35



 balances the need to protect abused or neglected children against the constitutional rights

 of families.

     135.       Defendants MDHHS, Gordon, McCall, and Cheung were indifferent to

 those duties and the defects in MiSACWIS because instead of mitigating the risk of harm

 caused by the defective system, they worried about the budgetary, contractual, and

 political implications that would arise from correcting it. As a result, Plaintiff, and

 Michigan families, were lured into a false sense of security.

     136.       Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 have an ongoing, supervisory duty over Kent County - MDHHS and the proper

 operations of MiSACWIS in their roles as the administrative staff and custodians of Kent

 County - MDHHS to guarantee policies, systems and practices that would have

 safeguarded Plaintiff’s civil rights and the civil rights of all parents in Kent County. This

 includes an ongoing duty to assess compliance with unambiguous federal statutes, as well

 as the state laws and manuals that implement those requirements.

     137.       Those duties include an ongoing duty to report these matters to

 Defendants MDHHS, Gordon, McCall and Cheung.

     138.       Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 were indifferent to those duties and the defects in MiSACWIS because instead of

 mitigating the risk of harm caused by the defective system, they worried about the

 budgetary, contractual, hierarchical and political implications that would arise from

 correcting it. As a result, Plaintiff, and Michigan families, were lured into a false sense

 of security.




                                              23
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.24 Page 24 of 35



    139.        Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 have an ongoing, supervisory duty over Defendants Kent County – MDHHS, Bolden,

 Kuzma, Shackleton, Kuchan, Luster, Williams and Desmarais. This includes an ongoing

 duty to assess their performance and compliance with unambiguous federal statutes, as

 well as the state laws and manuals that implement those requirements.

    140.        Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 recklessly and/or knowingly violated provisions of the federal statutes that are

 unambiguous, intended to protect families and children, and mandatory, as well as the

 state laws and manuals that implement the federal requirements and provide a

 presumptively constitutional plan that balances the need to protect abused or neglected

 children against the constitutional rights of families.

    141.        Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 were indifferent to those duties and the performance of their subordinates because instead

 of mitigating the risk of harm caused by their subordinates, they worried about the

 budgetary, contractual, union, and political implications that would arise from correcting

 it. As a result, Plaintiff, and Michigan families, were lured into a false sense of security.

    142.        Defendants Bolden, Kuzma, Shackleton and Desmarais have or had an

 ongoing, supervisory duty over Defendants Kuchan, Luster and Williams. This includes

 an ongoing duty to assess their performance and compliance with unambiguous federal

 statutes, as well as the state laws and manuals that implement those requirements.

    143.        Defendants Bolden, Kuzma, Shackleton and Desmarais recklessly and/or

 knowingly violated provisions of the federal statutes that are unambiguous, intended to

 protect families and children, and mandatory, as well as the state laws and manuals that



                                               24
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.25 Page 25 of 35



 implement the federal requirements and provide a presumptively constitutional plan that

 balances the need to protect abused or neglected children against the constitutional rights

 of families.

    144.        Defendants Bolden, Kuzma, Shackleton and Desmarais were indifferent to

 those duties and the performance of their subordinates because instead of mitigating the

 risk of harm caused by their subordinates, they worried about the budgetary, contractual,

 union, and political implications that would arise from correcting it. As a result, Plaintiff,

 and Michigan families, were lured into a false sense of security.

    145.        Defendants YWCA West Central Michigan, Cottrell and Paulson

 recklessly and/or knowingly violated provisions of the federal statutes that are

 unambiguous, intended to protect families and children, and mandatory, as well as the

 state laws and manuals that implement the federal requirements and provide a

 presumptively constitutional plan that balances the need to protect abused or neglected

 children against the constitutional rights of families.

    146.        Defendants YWCA West Central Michigan, Cottrell and Paulson were

 indifferent to those duties because instead of mitigating the risk of harm caused by their

 acts, they worried about the budgetary, contractual, and political implications that would

 arise from correcting it. As a result, Plaintiff, and Michigan families, were lured into a

 false sense of security.

    147.        Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 have an ongoing, supervisory duty over their agents and/or contractors Defendants

 YWCA West Central Michigan, Cottrell and Paulson. This includes an ongoing duty to




                                               25
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.26 Page 26 of 35



 assess their performance and compliance with unambiguous federal statutes, as well as

 the state laws, manuals and contract awards that implement those requirements.

     148.        Defendants Kent County – MDHHS, Fountain, Selden-Johnson, and Orr

 were indifferent to those duties and the performance of their agents because instead of

 mitigating the risk of harm caused by their agents, they worried about the budgetary,

 contractual, and political implications that would arise from correcting it. As a result,

 Plaintiff, and Michigan families, were lured into a false sense of security.

     149.        While not every violation of these statutes and regulations constitutes a

 civil rights violation, these statutes and regulations gave Defendants ample notice on the

 likely illegality of their actions.

     150.        At all times, each of the Defendants acted under color of law by virtue of

 being an employee, division, or an agent/contract agency of Defendants MDHHS and

 Kent County – MDHHS.

     151.        In this case, the Defendants ignored and rejected virtually all aspects of

 the regulatory scheme, resulting in illegal detention, harassment, retaliation, warrantless

 search, selective enforcement and a private right of action under 42 U.S.C. § 1983.

     152.        As a result of Defendants’ conduct, Plaintiff has been harmed and

 deprived of both federal and state-created liberty or property rights without due process

 of law in violation of his constitutional rights.

     153.        Given Defendants’ repeated and uninterrupted misconduct toward Plaintiff

 – which each time resulted in administrative vindication for Plaintiff – qualified

 immunity cannot shield Defendants’ actions as simply mistaken interpretations of law

 and constitutional protections.



                                               26
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.27 Page 27 of 35



     154.        Plaintiff has a justifiable and actual fear of continuing to be targeted by

 Defendants and having his constitutional rights and his relationships with his children

 harmed. With reasonable probability, the prospective, feared, and anticipated

 consequences may be expected to flow from the past harm.

     155.        Plaintiff will incur future expenses for administrative, legal, lost work,

 emotional duress, and medical treatment and, as a result, seek payment of the related

 expenses as an element of the consequential damages.

     156.        The degree of probability that the Plaintiff will continue to be targeted is

 such that there is a reasonable certainty that such expenses will arise at some future date,

 thus entitling Plaintiff to recover from Defendants for apprehended consequences that are

 not presently manifested.

     157.        A rational basis exists between Plaintiff’s exposure to the acts by

 Defendants described herein, and Plaintiff’s currently manifested fear of continuing to be

 targeted in the future.

                                       LEGAL CLAIMS

     158.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

                                           COUNT 1:

                             Defendants’ actions violated Plaintiff’s
                                Constitutional Right To Parent

     159.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.




                                               27
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.28 Page 28 of 35



     160.        Plaintiff had and has a fundamental, Constitutional right to make decisions

 concerning the care, custody, and control of his children. Meyer v Nebraska, 262 US 390,

 399-400; 43 S Ct 625; 67 L Ed 1042 (1923).

     161.        Defendants individually and jointly violated Plaintiff’s Constitutional

 rights to parent.

                                         COUNT 2:

                           Defendants’ actions violated Plaintiff’s
                                  1st Amendment rights.

     162.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

     163.        Defendants Bolden, Kuzma, Shackleton, Demarais, Kuchan, Luster,

 Williams and Kent County – MDHHS, and YWCA of West Central Michigan, Cottrell

 and Paulson, violated Plaintiff’s First Amendment right to petition the government for

 redress of grievances by retaliating against him for his efforts with the Ombudsman, his

 expunction requests, and challenges of his parenting time supervision. This retaliation led

 to three false substantiations of child abuse and neglect.

     164.        Defendants Bolden, Kuzma, Shackleton, Demarais, Kuchan, Luster,

 Williams and Kent County – MDHHS violated Plaintiff’s First Amendment right to

 petition the government for redress of grievances by retaliating against him for his efforts

 to pursue the reports of child abuse inflicted upon his children by their mother.

     165.        Defendants Bolden, Kuzma, Shackleton, Kuchan, Luster and Kent

 County – MDHHS, and YWCA of West Central Michigan and Paulson, violated

 Plaintiff’s First Amendment right to speak to and with his children.




                                              28
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.29 Page 29 of 35



    166.        Further, Bolden, Kuchan, Luster and Williams arbitrarily disliked Plaintiff

 as compared to the children’s mother – or other similarly situated parents -- which

 motivated their retaliation. This retaliation led to the false substantiation of mental injury

 and threatened harm in violation of the laws and policies underlying such substantiation.

    167.        Defendants Shackleton, Luster, Demarais and Kent County – MDHHS,

 YWCA of West Central Michigan, Cottrell and Paulson had no objectively reasonable

 basis for their capricious and arbitrary parenting time rules and therefore violated

 Plaintiff’s First Amendment right to free speech and assembly by restricting his

 communications and contact with his children.

                                          COUNT 3:

                       Defendants’ actions violated Plaintiff’s
                   th
                  4 Amendment right to unreasonable search and seizure

    168.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

    169.        Defendants Shackleton, Luster, Kent County – MDHHS, YWCA of West

 Central Michigan, Cottrell and Paulson had no objectively reasonable basis for their

 capricious and arbitrary parenting time rules.

    170.        Defendants Shackleton, Luster, Kent County – MDHHS, YWCA of West

 Central Michigan, Cottrell and Paulson subjected Plaintiff to unwarranted searches of his

 bags, phones and other personal property.

    171.        Defendants Kuchan, Bolden and Kent County – MDHHS wrongfully

 demanded that Plaintiff submit to a psychological evaluation, without a warrant or court

 order, and threatened that if he refused there would be consequences as a basis for

 substantiating the investigation and the possible removal of his children.

                                              29
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.30 Page 30 of 35



    172.        Defendants Shelbie Williams and Kent County – MDHHS wrongfully

 demanded that Plaintiff submit to a drug screen on July 10, 2019, without a warrant or

 court order, and threatened that if he refused to submit to such drug screen they would

 use it as a basis for substantiating the investigation and the possible removal of his

 children.

    173.        No special needs or exigent circumstances existed during any of these

 searches.

    174.        Plaintiff’s Fourth Amendment right to be free from unreasonable search

 and seizure of his belongings was violated by the Defendants.

    175.        Plaintiff’s Fourth Amendment right to be free from unreasonable search

 and seizure of his person was violated by the Defendants.


                                         COUNT 4:

                        Defendants’ actions violated the Plaintiff’s
                      5th Amendment right against self-incrimination

    176.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

    177.        Defendants Kuchan, Bolden and Kent County – MDHHS wrongfully

 demanded that Plaintiff submit to a psychological evaluation, without a warrant or court

 order, and threatened that if he refused there would be consequences as a basis for

 substantiating the investigation and the possible removal of his children.

    178.        Defendants Shelbie Williams and Kent County – MDHHS wrongfully

 demanded that Plaintiff submit to a drug screen on July 10, 2019, without a warrant or

 court order, and threatened that if he refused to submit to such drug screen they would



                                             30
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.31 Page 31 of 35



 use it as a basis for substantiating the investigation and the possible removal of his

 children.

    179.        No special needs or exigent circumstances existed during any of these

 searches.

    180.        Plaintiff’s Fifth Amendment right to be free from self-incrimination was

 violated by the Defendants.


                                         COUNT 5:

                    Defendants’ actions violated the Plaintiff’s
                th
             14 Amendment right to procedural and substantive due process

    181.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

    182.        Throughout Plaintiff’s ordeal, Defendants have trampled on his rights to

 procedural and substantive due process. Three times Plaintiff was substantiated for child

 abuse or neglect and placed on Central Registry. Three times Plaintiff was vindicated

 after his demands for due process.

    183.        Defendants deprived Plaintiff of equal protection and due process by

 failing to comply with the applicable state and federal laws and regulations, which

 provide a presumptively constitutional framework that balances the need to protect

 neglected or abused children against the constitutional rights to family relations,

 including Plaintiff’s right to raise his children. Defendants removed Plaintiff’s children

 from his care for approximately 5-months violating the oldest of his “fundamental liberty

 interests,” Troxel v Granville, 530 US 57, 65; 120 S Ct 2054; 147 L Ed 2d 49 (2000).




                                            31
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.32 Page 32 of 35



    184.        Defendants deprived Plaintiff of equal protection and due process by

 failing to comply with the applicable state and federal laws and regulations, through their

 disparate treatment of Plaintiff as compared to their treatment of the children’s mother

 and other similarly situated parents.

    185.        Defendants deprived Plaintiff of equal protection and due process by

 submitting false or misleading facts, law and policies to the trial court and the Kent

 County prosecutor during the course of investigations and court proceedings that directly

 caused the courts and prosecuting authority to take errant action and erroneously make

 findings of fact and law contrary to Plaintiff.

    186.        Defendants deprived Plaintiff of equal protection and due process by

 placing him on Central Registry – three separate occasions – which caused a stigma and

 jeopardized his abilities to participate in coaching, school, 4H and other activities with

 his children, and also jeopardized employment opportunities.

    187.        Defendants deprived Plaintiff of equal protection and due process by

 selectively targeting him.

                                        COUNT 6:
                             Defendants’ actions constituted a
                 broad-based conspiracy to violate the Plaintiff’s civil rights

    188.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

    189.        Given the Defendants’ broad-ranging accusations and failures against

 Plaintiff it is not possible to justify Defendants’ actions as simply mistaken

 interpretations of law or as individual acts. Instead, Defendants repeatedly did whatever




                                               32
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.33 Page 33 of 35



 it took to create a case against Plaintiff, in the absence of rational belief or probable

 cause. Such efforts constitute a conspiracy under 42 U.S.C. § 1983.

                                         COUNT 7:
                               Negligence and Gross Negligence

     190.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

     191.        Defendants, and each of them individually, breached their duty of

 reasonable care which a reasonably prudent person should use under the circumstances,

 by failing to comply with the applicable state and federal laws and regulations, which

 provide a presumptively constitutional framework that balances the need to protect

 neglected or abused children against the constitutional rights to family relations,

 including Plaintiff’s right to raise his children.

     192.        Defendants MDHHS, Gordon, McCall, Cheung, Kent County – MDHHS,

 Fountain, Selden-Johnson, and Orr were indifferent to those duties and the defects in

 MiSACWIS because as owner and operator of MiSACWIS, owed Plaintiff a cognizable

 duty to exercise reasonable care in accurately reporting information related to Plaintiff’s

 contact and circumstances with Defendants.

     193.        Defendants demonstrated a substantial lack of concern as to whether

 injury would occur to Plaintiff as a result of Defendants acts and as a result of the errors

 in MiSACWIS.

     194.        Defendants, and each of them, negligently, gross negligently, recklessly,

 willfully, wantonly, and/or intentionally created the immediate and continuing errors in

 MiSACWIS.




                                                33
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.34 Page 34 of 35



    195.        Furthermore, Defendants failed to take reasonable, adequate and sufficient

 steps or action to eliminate, correct, or remedy any errors with MiSACWIS after they

 occurred.

    196.        Defendants’ breaches of their duties were direct and proximate causes of

 Plaintiff’s damages and the imminent, substantial and impending harm to Plaintiff.

                                         COUNT 8:
                                         Defamation

    197.        Each and every allegation of the Complaint is incorporated as if fully set

 forth for each count and legal claim.

    198.        Defendants, and each of them individually, made statements regarding

 Plaintiff, his parenting, his personality, his mental health, and his circumstances with

 Defendants to a third person by writing, database, and words.

    199.        The statements were regarding the Plaintiff.

    200.        The statements were false in some material respect.

    201.        The statements had a tendency to harm the Plaintiff’s reputation.

    202.        As a result of the statements, the Plaintiff suffered damage.


                                 REQUESTED RELIEF

    Each of the above counts constitutes a separate violation of 42 U.S.C. § 1983. For

 each of these violations, Plaintiff Troy William Tingley seeks to recover the following:

        1.      General damages in an amount to be determined by a jury;

        2.      Compensatory damages in an amount to be determined by a jury;

        3.      Punitive damages in an amount to be determined by a jury;

        4.      Reasonable attorney and expert fees pursuant to 42 U.S.C. § 1988;



                                             34
Case 1:20-cv-00094-JTN-SJB ECF No. 1 filed 02/03/20 PageID.35 Page 35 of 35



        5.      Any further relief that may be appropriate.

                                    JURY DEMAND

        Each of Plaintiff’s actions are triable before a jury, and he hereby makes his

 demand for jury trial.

 Dated: February 3, 2020.                             s/ Christopher M. Wirth (P70174)
                                                      CORE LEGAL PLC
                                                      250 Monroe Avenue NW, Suite 400
                                                      Grand Rapids, MI 49503
                                                      (616) 855-2145
                                                      Attorney for Plaintiff




                                             35
